       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kip Jones,                                          No. CV-19-04669-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   Life Insurance Company of North America,
     et al.,
13
                    Defendants.
14
15
16          Plaintiff brought this ERISA action seeking de novo review of Defendant Life
17   Insurance Company of North America’s (“LINA”) decision to terminate his Life Insurance
18   Waiver of Premium (“LWOP”) benefit. Wishing to go outside the administrative record
19   and engage in discovery, Plaintiff filed a brief regarding the need for discovery and its
20   scope, along with a motion to supplement the administrative record. (Doc. 30.) The motion
21   is fully briefed and, for the reasons below, is granted in part and denied in part.
22   I. Background
23          Plaintiff had been an employee of Sabre, Inc. for 19 years when he became disabled
24   on June 25, 2013. Through his work, Plaintiff had acquired a LINA-issued $228,000 life
25   insurance policy (“Policy”). Because LINA made claims decisions about the Policy it had
26   issued, it operated under a conflict of interest.
27          The Policy contained an LWOP benefit whereby premiums are waived if the policy
28   holder meets the Policy’s definition of “disabled.” To meet that definition, a person must
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 2 of 8



 1   be unable to “perform all the material duties of any occupation for which he or she may
 2   reasonably become qualified based on education, training or experience.” That definition
 3   is consistent with the Social Security Administration’s (“SSA”) definition of disability.
 4   Consistent with the SSA, which approved Plaintiff’s disability claim, LINA found that
 5   Plaintiff met the definition of disabled and accordingly had been providing LWOP benefits.
 6   Although there had been no change in Plaintiff’s medical condition, in 2018, LINA began
 7   a “spontaneous” review of Plaintiff’s LWOP claim, finding that he was not disabled.
 8          On October 18, 2018, Plaintiff submitted a mandatory ERISA appeal. On July 9,
 9   2019, after LINA had not rendered its decision on the appeal by the January 26, 2019,
10   regulatory deadline, Plaintiff deemed his claim exhausted and filed this suit. LINA then
11   issued its denial “based entirely on ‘paper ‘reviews from Drs. Kalp, Belcourt and Koh, all
12   retained by long-time disability industry vendors, Genex, ECN, and MES Sollution.” (Doc.
13   30 at 4-5.)
14   II. Legal Standard.
15          The Court reviews de novo LINA’s decision to terminate Plaintiff’s LWOP benefits.
16   In a de novo review, the Court does not consider whether LINA’s decision to deny benefits
17   amounted to an abuse of discretion, but rather the Court evaluates whether the decision was
18   correct. Abatie v. Alta Health & Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006) (en banc).
19   In other words, the Court must determine for itself whether Plaintiff meets the definition
20   of “disabled” under the Policy.
21          Because this is an ERISA case, discovery plays a far more limited role than in most
22   civil cases. Limiting discovery is particularly important when the Court is conducting de
23   novo review. “[T]he district court should exercise its discretion to consider evidence
24   outside of the administrative record ‘only when the circumstances clearly establish that
25   additional evidence is necessary to conduct an adequate de novo review of the benefit
26   decision.’” Opeta v. Nw. Airlines Pension Plan for Contract Emp., 484 F.3d 1211, 1217
27   (9th Cir. 2007) (emphasis in original) (quoting Mongeluzo v. Baxter Travenol Long Term
28   Disability Benefit Plan, 46 F.3d 938, 944 (9th Cir. 1995)).


                                                -2-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 3 of 8



 1          In Opeta, the Ninth Circuit set forth a “non-exhaustive list of exceptional
 2   circumstances where introduction of evidence beyond the administrative record could be
 3   considered necessary[.]” Id. However, the existence of exceptional circumstances does
 4   not necessarily require the admission of new evidence. Quesinberry v. Life Ins. Co. of N.
 5   Am., 987 F.2d 1017, 1027 (9th Cir. 1993). Although Opeta addressed admissibility of new
 6   evidence, it is generally recognized that, logically, Opeta also pertains to limits on
 7   discovery. Nguyen v. Sun Life Assurance Co. of Canada, CIV. No. 3:14-05295-JST(LB),
 8   2015 WL 6459689 (N.D. Cal. Oct. 27, 2015).
 9   III. Discussion
10          A. Discovery into LINA’s relationship with its vendors and experts.
11          Plaintiff seeks discovery into LINA’s relationships with the vendors providing
12   reviewing experts and its history with the experts themselves.          Plaintiff seeks this
13   information for credibility determinations of the experts who provided opinions that LINA
14   relied on in making its decision to terminate Plaintiff’s LWOP benefits. Plaintiff seeks
15   discovery into the “vendors (Genex, ECN, MES Solutions) who in turn retained biased
16   doctors such as Drs. Belcourt, Kalp and McCrary.” (Doc. 30 at 12.) Plaintiff argues that
17   limited discovery should be allowed because of LINA’s history of self-dealing and because
18   the credibility of the doctors upon which LINA relied, Drs. Belcourt and Kalp, is at the
19   heart of the case.
20          Defendants contend that there is nothing unique or exceptional in this de novo
21   review that would warrant the admission of evidence outside the administrative record, and
22   that any discovery outside the administrative record would not be proportional to the needs
23   of the case because Plaintiff “will neither win a large amount of money nor vindicate vitally
24   important values if she prevails here.” (Doc. 34 at 15.)
25           The outcome of this case turns on the credibility of the experts. This Court has
26   previously ruled that, when presented with diametrically opposed expert reports, the
27   credibility, bias, or prejudice of the experts becomes relevant. (See Doc. 40 in Coffou v.
28   Life Ins. Co. of N. Am., No. 2:19-cv-03120-DLR). That experts are paid for their work is


                                                 -3-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 4 of 8



 1   not probative of bias. “[S]everal district courts in this circuit have held that the mere fact
 2   that a physician receives compensation from a plan administrator for performing medical
 3   reviews is insufficient by itself to be probative of bias.” Polnicky v. Liberty Assurance Co.
 4   of Boston, CIV No. 13-1478-SI, 2014 WL 969973, at *2 (N.D. Cal. Mar. 2014) (citing
 5   cases). However, where an expert or the third-party vendor who supplies that expert has a
 6   long-standing relationship with or receives substantial compensation from a carrier or
 7   industry, and overwhelmingly renders opinions in their favor, such evidence might be
 8   important in accessing that expert’s bias and credibility.
 9           The exceptional circumstances test set out by Opeta is met by the existence of the
10   following four factors: (1) Instances where the payor and the administrator are the same
11   entity and the court is concerned about impartiality; (2) claims regarding the credibility of
12   medical experts; (3) claims which would have been insurance contract claims prior to
13   ERISA; (4) circumstances in which there is additional evidence that the claimant could
14   have not presented in the administrative process.
15          LINA has an admitted structural conflict and a history of self-dealing, resulting in
16   its claims practices being subject to an extensive national “market conduct study,” a 2013
17   Regulatory Settlement Agreement (“RSA”), and continued monitoring. Plaintiff alleges
18   that LINA repeatedly retains Drs. Belcourt, Kalp, and McCrary, who earn substantial sums
19   performing reviews and examinations for the disability insurance industry. As pointed out
20   in Plaintiff’s motion (Doc. 30 at 14), “Drs. Belcourt and Kalp’s credibility lies at the heart
21   of this case. If the Court is to find Mr. Jones is not disabled, it must rely on their reports.”
22           LINA argues that the Court should rely solely on the record to make its own
23   credibility determinations. However, information about LINA’s history and relationships
24   (or lack thereof) with the vendors and experts, relevant for accessing credibility, will not
25   be found in the record.
26          Plaintiff’s motion identifies areas where LINA has shown institutional bias or has
27   violated ERISA and the terms of its Policy. LINA failed to render a timely decision on
28   Plaintiff’s appeal, rejected relevant evidence, and issued “a denial based entirely on ‘paper’


                                                  -4-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 5 of 8



 1   reviews from Drs. Kalp, Belcourt and Koh, all retained long-time disability vendors,
 2   Genex, ECN and MES Solutions.” (Doc. 30 at 4-5.) LINA has not disputed the allegations,
 3   nor has it offered evidence of any process to ensure the independence of its vendors.
 4          LINA’s conduct puts this case outside the garden-variety “structural conflict of
 5   interest” scenario. LINA’s history and Plaintiff’s unchallenged representations about
 6   LINA’s relationships with its vendors and their experts raises a concern whether LINA’s
 7   structural incentive to minimize benefit payments distorts its obligation to fairly handle
 8   benefits claims resulting in its employment of vendors and experts who reliably do LINA’s
 9   bidding. This warrants discovery into LINA’s relationships with those vendors and the
10   experts who rendered opinions upon which the determination to terminate Plaintiff’s
11   LWOP benefit was based.
12          In addition to discovery regarding the credibility of the LINA’s experts, Plaintiff
13   seeks discovery pertaining to Dr. McCrary, an expert Plaintiff contends has a long history
14   of rendering opinions for LINA and other carriers supporting the denial of disability claims.
15   LINA attempted to schedule an independent medical exam (“IME”) by Dr. McCrary.
16   Plaintiff objected to having Dr. McCrary perform the exam, asking LINA to find another
17   doctor. When LINA declined, indicating that there was no other doctor available, Plaintiff
18   refused to appear for the IME. Dr. McCrary did not perform the IME and has not rendered
19   any opinions in this matter. There is no indication that Plaintiff’s refusal to attend an IME
20   performed by Dr. McCrary was a consideration in LINA’s decision to terminate his
21   benefits.
22          Discovery into the potential bias of experts rendering opinions is relevant, and under
23   these circumstances, meets the high burden for discovery in an ERISA case. However,
24   because Dr. McCrary did not render opinions in this case, and because Plaintiff’s refusal
25   to appear for the IME was not a factor in the decision to terminate benefits, Dr. McCrary’s
26   history with LINA and his alleged bias or prejudice is not relevant.
27          B. Supplementation of the record.
28          Plaintiff seeks to supplement the administrative record with a letter from his treating


                                                 -5-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 6 of 8



 1   physician, Dr. Wechsler. Relying on Salomaa v. Honda Long Term Disability Plan, 642
 2   F.3d 666 (9th Cir. 2011), Plaintiff argues that Dr. Wechsler’s February 12, 2020 letter
 3   responding to LINA doctors’ record review should be added because LINA did not give
 4   him the opportunity to respond to its doctors and because LINA’s doctors’ reports raised
 5   new issues. LINA argues that Dr. Wechsler’s letter does not provide any new expert
 6   information other than to render criticisms of the claim decision, opinions outside her
 7   expertise.
 8          If the letter adds nothing new, it might be cumulative, but not prejudicial. LINA is
 9   not harmed by Dr. Wechsler’s letter if it does nothing more than restate what is in the
10   records.
11          LINA also argues that any lack of input from Dr. Weschler on the appeal
12   investigation was Plaintiff’s fault. LINA argues that Plaintiff’s attorney served as a
13   roadblock to contemporaneous communications between physicians because he required
14   LINA experts to go through him to communicate with Dr. Wechsler. The Court finds that
15   communications with Plaintiff’s treating doctor through his attorney were reasonable and
16   he did not act as a roadblock. Plaintiff’s attorney passed on written questions from LINA
17   to Dr. Wechsler, who answered them. There is no indication that any question from any
18   LINA doctor was not answered by Dr. Wechsler through this process. LINA had Plaintiff’s
19   medical records, as he had consented to their release. However, it was not unreasonable
20   for Plaintiff’s counsel to object to unfettered non-consensual ex parte communications by
21   LINA with Plaintiff’s treating physicians. See Duquette v. Superior Court, 778 P.2d 634
22   (Ariz. Ct. App. 1989).
23          Finally, LINA argues that ERISA regulations do not contemplate the disclosure of
24   reviewing doctors’ opinions prior to the appeal being decided. LINA criticizes Salomaa
25   for conflating “the claim-level review (which should have been disclosed after the claim
26   decision) and the appeal-level review (which the regulations did not require the
27   administrator to disclose prior to the appeal being decided).”
28          Despite LINA’s criticism, the Salomma Court discussed ERISA’s requirement to


                                                -6-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 7 of 8



 1   furnish to claimant information relied on by the carrier in denying the claim in order to
 2   facilitate the opportunity to submit written comments, documents, records and other
 3   information relating to the claim. The court found that failing to furnish the medical reports
 4   violated ERISA by denying the claimant’s physicians the opportunity to submit written
 5   comments and perform additional examinations
 6          C. Proportionality.
 7          LINA argues that the requested discovery is not proportional to the needs of the
 8   case, noting Plaintiff “will neither win a large amount of money nor vindicate vitally
 9   important personal or public values,” and “will never recover a dollar of his life insurance
10   benefits even if he is reinstated. This is a case in which he cannot recover any money in
11   benefits.” (Doc. 34 at 15.) It further contends that “[t]he coverage, even if he prevails, is
12   fleeting, lasting only five years. [Plaintiff] has adduced no evidence or argument that he is
13   actually likely to pass away during that short window of coverage.” (Doc. 34 at 16.)
14          Despite assertions that the limited importance of the issues and amount in
15   controversary are not proportional to discovery’s burden, LINA makes no argument or
16   showing of burden. LINA’s argument that the LWOP benefit, which pays the policy
17   premium for $228,000 in life insurance, is practically valueless is belied by the fact that it
18   has denied the benefit and by the amount of resources it has invested to support that denial.
19   The Court finds that the LWOP benefit is a valuable benefit and that Plaintiff’s
20   qualification for that benefit is an important issue at stake in the action.
21          The Court will require LINA to answer certain interrogatories and respond to
22   requests for the production of documents that explore the history of its relationship, from
23   2016 through 2019, with the third-party vendors (Genex, ECN and MES Solutions) and
24   the experts (Drs. Belcourt and Kalp), it employed here. LINA will be required to respond
25   to discovery that delves into the number of times it retained and the amount of money it
26   paid to third-party vendors in disability and LWOP claims and medical reviewers utilized
27   here, LINA-generated performance evaluations of the these vendors and medical
28   reviewers, the number of times they concluded that a claimant could perform work, LINA-


                                                  -7-
       Case 2:19-cv-04669-DLR Document 36 Filed 05/05/20 Page 8 of 8



 1   generated performance evaluations for LINA employee Mary Faltaous, and any guidelines
 2   and manuals used by LINA in evaluating this claim, including the “DMS Expert Resource
 3   Professional conduct Statement” and any guidelines and manuals. The Court finds that
 4   LINA has the resources to respond to the discovery requests and is the only party with
 5   access to the requested discovery. The Court further finds that the discovery ordered herein
 6   is relevant and proportional to the needs of the case and that the burden or expense of the
 7   discovery does not outweigh its likely benefit. Accordingly,
 8          IT IS ORDERED that the Plaintiff’s Brief Regarding the Need for Discovery and
 9   its Scope and Motion to Supplement the Administrative Record (Doc.30) is granted in part
10   and denied in part as follows:
11          1. Plaintiff’s request for discovery is GRANTED as to interrogatories 1, 5-11, and
12             14-15, and as to requests for the production of documents 1, 3, 4, 11 and 12.
13          2. All other discovery requested in Plaintiff’s motion is DENIED.
14          3. Plaintiff’s Motion to Supplement the Administrative Record is GRANTED.
15          Dated this 5th day of May, 2020.
16
17
18
19
                                                   Douglas L. Rayes
20                                                 United States District Judge
21
22
23
24
25
26
27
28


                                                -8-
